Citation Nr: 0110499	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1960 to 
August 1962.

This appeal is from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied, in pertinent part, 
increased (compensable) rating for postoperative exotropia 
and service connection for bilateral tinnitus.

In October 2000, the appellant testified at a hearing at the 
Oakland RO before the undersigned member of the Board of 
Veterans' Appeals (Board), who the Chairman of the Board 
designated to hear testimony in and decide this appeal.  See 
38 U.S.C.A. § 7107(c) (West Supp. 2000).  At that hearing, 
the veteran submitted a signed withdrawal of his appeal from 
the denial of a compensable rating for exotropia.  See 
38 C.F.R. § 20.204(b) (2000).  

The RO has listed on the certification of appeal the issue of 
entitlement to service connection for hearing loss.  The 
veteran did not mention that issue on his notice of 
disagreement, and, notwithstanding that the RO listed the 
issue in the statement of the case, he made no mention of it 
in his substantive appeal or in his hearing before the Board.  
The veteran having filed no notice of disagreement and not 
having further addressed that issue, it is not before the 
Board.  (Appellate review is initiated by filing a notice of 
disagreement and completed by a substantive appeal.  38 
U.S.C.A. § 7105(a) (West 1991).)  The Board will proceed with 
the remaining issue.


REMAND

The veteran testified that his tinnitus resulted from one 
incident in service, specifically the nearby discharge of a 
hand grenade at Camp Casey, Korea.  His testimony was that 
that incident was the first time he experienced tinnitus.  He 
stated that there was a line of duty investigation regarding 
the incident involving his friend, whom he named in 
testimony.  The import of his testimony is that the line of 
duty report would corroborate the fact of the grenade 
explosion if it were of record.

VA has a duty to assist claimants in the development of 
evidence in claims for VA benefits.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  VA's duties include to notify claimants of 
information necessary to substantiate a claim, including 
which information the claimant must provide and which 
information VA will attempt to obtain, VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103(a)), and to obtain service 
records relevant to a claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b), (c)).

In this case, as the service record in question is or may 
pertain to a person known to the veteran, VA must rely on him 
to provide sufficient information to enable VA to assist him.  
The RO must inform the veteran of the information necessary 
for VA to obtain the report of line of duty investigation to 
which he referred in his testimony.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that, to enable VA 
to assist him in substantiating his claim 
by obtaining the report of a line of duty 
investigation about which he testified, 
he must provide the precise date and 
location of the hand grenade incident, 
the unit to which the soldier identified 
in his testimony was then assigned (to 
the lowest organizational level he can 
recall) and the names and units of any 
other persons questioned or otherwise 
involved.  Request the line of duty 
report and any other unit records 
pertinent to such an incident, if the 
veteran provides sufficiently detailed 
information to make such a request 
practicable.  Associate any information 
obtained with the claims folder.

2.  Inform the veteran that if he wishes 
VA to consider statements currently 
written by witnesses or participants who 
are known to him, he must submit them or 
have them submitted on his behalf.  
Associate any information obtained with 
the claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed, and document actions taken in 
compliance with the Act.

4.  If additional evidence or argument 
enters the record during the time allowed 
for development of evidence, readjudicate 
the claim at issue.  If the claim is 
readjudicated, provide the appellant and 
his representative a supplemental 
statement of the case (SSOC) and afford 
them an appropriate amount of time to 
respond, otherwise, no SSOC is necessary.  
38 C.F.R. § 19.31 (2000).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


